DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 18 (the rest by dependency) recite that a cartridge comprises “a plurality of odorants”. It is unclear how a single cartridge can contain many odorants. From figure 1 and the relevant description, it seems as thought a cartridge only contains a single odorant.
Claim 3 recites “and/or”. The scope of the claim is unclear.
Claim 9 recites “the cartridge holding the second odorant”. There is insufficient antecedent basis for this limitation. Is applicant referring to the same cartridge holding the first odorant? Or is there more than one cartridge?
Claim 9 recites “the cartridge holding the third odorant”. There is insufficient antecedent basis for this limitation. Is applicant referring to the same cartridge holding the first odorant? Or is there more than one cartridge?
Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts of record (Hayes, Mills and Lundstrom – all cited by the Applicant) fail to teach a cartridge comprising and odorant wherein a carrier gas is flowed through the headspace of said cartridge and further fail to teach adjusting the ratio of the gas mixture after the concentration of the gas mixture is determined – before the mixture is delivered to the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAY B SHAH/               Examiner, Art Unit 3791